COURT OF APPEALS








COURT
OF APPEALS
EIGHTH
DISTRICT OF TEXAS
EL
PASO, TEXAS
 
                                                                              )
                                                                              )               No.  08-04-00345-CR
                                                                              )
                                                                              )     AN ORIGINAL PROCEEDING
                                                                              )
IN
RE:  NAIM ABDULLAH WALID                   )                 IN MANDAMUS
                                                                              )
                                                                              )
                                                                              )
                                                                              )
                                                                              )
 
 
O
P I N I O N
 
Relator Naim Abdullah Walid has filed a petition for writ of mandamus,
complaining of the trial court=s
refusal to set aside a void judgment of conviction.  We do not have the authority to compel the
trial court to set aside the judgment of conviction.  The Court of Criminal Appeals has the
exclusive authority to grant post-conviction relief.  Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex.Crim.App. 1991). 
Accordingly, the petition for writ of mandamus is denied.
 
December
16, 2004
DAVID WELLINGTON
CHEW, Justice
 
Before Panel No. 2
Barajas, C.J., McClure, and Chew, JJ.
 
(Do Not Publish)